Citation Nr: 0629951	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to the assignment of an initial compensable 
rating for a left hip disability, to include a history of 
greater trochanteric bursitis and arthritis.

2.  Entitlement to the assignment of an initial compensable 
rating for a right hip disability, to include a history of 
arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in November 2003 and June 2005.


FINDINGS OF FACT

1.  Prior to March 10, 2004, the veteran's service-connected 
right and left hip disabilities were manifested by minimal 
arthritis and it is at least as likely as not pain with 
motion of both hips at the extremes of motion; the medical 
evidence does not show limitation of motion or any other 
functional limitation of either hip.  

2.  From March 10, 2004, the veteran's service-connected 
right and left hip disabilities have not been manifested by 
arthritis or any painful motion; there is no objective 
evidence of any functional limitation of either hip.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent 
rating for arthritis of the left hip with a history of 
greater trochanter bursitis, but no more than 10 percent, 
prior to March 10, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103(a), 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5251, 5252 
(2006).

2.  The criteria for entitlement to an initial or staged 
compensable rating for a left hip disability, to include a 
history of arthritis and greater trochanter bursitis, from 
March 10, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103(a), 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5251, 5252 
(2006).

3.  The criteria for entitlement to an initial 10 percent 
rating for arthritis of the right hip, but no more than 10 
percent, prior to March 10, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103(a), 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 
5010, 5251, 5252 (2006).

4.  The criteria for entitlement to an initial or staged 
compensable rating for a right hip disability with a history 
of arthritis, from March 10, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 
5003, 5010, 5251, 5252 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2006).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 and December 2005 letters, VA 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted the VA to try to get for him in relation to his 
case and explicitly directed the veteran to send any 
pertinent evidence he had in his possession.  The Board finds 
that these letters fulfill VA's duties to notify the veteran.

Through the February 2004 and December 2005 letters noted 
above, the veteran was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id; see also Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).   

In this case, the February 2004 and December 2005 VCAA letter 
sent to the veteran directed him to submit to the VA any 
other evidence or information that the pertained to his 
claim.  Thus, the veteran was fully notified of the need to 
give to VA any evidence pertaining to his claim.  

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.   In the July 2006 supplemental statement of 
the case, VA provided notice to the veteran which complied 
with the requirement of Dingess in that it informed the 
veteran of the criteria necessary to establish a compensable 
disability rating and effective dates for his service-
connected right and left hip disabilities.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  Additionally, the 
veteran has been provided several VA examinations, which have 
provided clinical and X-ray physical findings adequate for 
rating purposes.  As such, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO has rated the veteran's bilateral hip disabilities 
under the provisions of Diagnostic Codes 5010 and 5252.  
Diagnostic Code 5010 states that arthritis due to trauma and 
substantiated by x-ray findings should be rated as 
degenerative arthritis.  Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups warrants a 10 percent evaluation.  
38 C.F.R. § 4.71(a), Diagnostic Code 5003.

For the hips, limitation of motion is rated under Diagnostic 
Code 5251 and 5252.  Diagnostic Code 5251provides for 
limitation of flexion.  Specifically, it states that 
limitation of flexion to 5 degrees warrants a 10 percent 
disability rating.  Diagnostic Code 5252 provides for 
limitation of flexion of the thigh.  Specifically, it 
dictates that flexion limited to 45 degrees warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252 (2006).

A November 2000 VA examination report shows that the veteran 
reported pain in his hips but he indicated that he was not 
receiving any medical treatment for this condition.  On 
physical examination, the veteran had no deformity, 
discoloration, swelling, or tenderness to palpation of the 
hips.  The veteran had full range of motion of the hips 
bilaterally.  X-rays of the hips showed minimal 
osteoarthritic changes to both hips.

A March 2004 VA examination report shows that the veteran had 
full range of motion of the hips on range of motion.  X-rays 
of the hips were normal. 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The medical evidence of record shows that, prior to March 10, 
2004, the veteran's service-connected right and left hip 
disabilities were manifested by X-ray evidence of minimal 
arthritic changes and, while the medical evidence does not 
show limitation of motion of either hip, the Board finds that 
it is at least as likely as not the veteran had pain at the 
extremes of motion of both hips.  Accordingly, the criteria 
for entitlement to initial 10 percent ratings for arthritis 
of the left hip with a history of greater trochanter 
bursitis, and arthritis of the right hip, prior to March 10, 
2004, have been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5003, 5010, 5251, 5252.

As to a rating in excess of 10 percent for either hip 
disability prior to March 10, 2004, the Board recognizes the 
application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  
However, higher compensation is not warranted under these 
provisions.  There is no indication of any actual limitation 
of motion of either hip, let alone additional limitation of 
motion to a degree that would support a rating in excess of 
10 percent due to symptoms that include pain, weakness, 
fatigability, lack of endurance, and incoordination.  It is 
pertinent to point out that the clinical examinations did not 
reveal any abnormal objective findings, to include atrophy 
and observations of the veteran's movements during the 
examination, to support increased disablement.

The examination of the veteran's hips on March 10, 2004, to 
include X-rays, was entirely normal and there is no 
subsequently dated medical or X-ray evidence to indicate 
otherwise.  Thus, the veteran's service-connected right and 
left hip disabilities have not been manifested by arthritis, 
painful motion, or any objective evidence of any functional 
limitation of either hip, since that time.  Accordingly, the 
criteria for entitlement to an initial or staged compensable 
rating for a left hip disability, to include a history of 
arthritis and greater trochanter bursitis, or a right hip 
disability with a history of arthritis, from March 10, 2004, 
have not been met.  Id.  There is no evidence of any loss of 
motion of either hip due to pain supported by objective 
findings, or weakness, fatigue, incoordination or flare-ups 
of symptoms.  38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, 8 
Vet. App. at 202.  As the preponderance of the evidence is 
against the veteran's claims for the assignment of 
compensable initial or staged ratings for his right and left 
hip disabilities from March 10, 2004, the benefit of the 
doubt doctrine is not for application to this latter aspect 
of the veteran's claims.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

There is no objective evidence to show any functional 
limitation of the left hip due to greater trochanter bursitis 
during the entire period of time at issue (before and from 
March 10, 2004).  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required any 
hospitalization for either hip disability and treatment 
records are devoid of any finding of exceptional limitation.  
There is no indication of any significant adverse impact on 
employability.  Consequently, there is no basis to refer 
either issue for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).













ORDER

Entitlement to the assignment of an initial 10 percent rating 
for arthritis of the left hip with a history of greater 
trochanter bursitis, but no more than 10 percent, prior to 
March 10, 2004, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to the assignment of an initial 10 percent rating 
for arthritis of the right hip, but no more than 10 percent, 
prior to March 10, 2004, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to the assignment of an initial or staged 
compensable rating for a left hip disability hip with a 
history of arthritis and greater trochanter bursitis, from 
March 10, 2004, is denied.

Entitlement to the assignment of an initial or staged 
compensable rating for a right hip disability with a history 
of arthritis, from March 10, 2004, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


